United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Wimberely, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-554
Issued: May 27, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 12, 2015 appellant filed a timely appeal from an October 31, 2014 merit
decision and a November 24, 2014 nonmerit decision of the Office of Workers’ Compensation
Programs’ (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of this case.
ISSUES
The issues are: (1) whether appellant has established a recurrence of disability from
January 25 to 29, 2014 causally related to her November 6, 2001 employment injury; and
(2) whether OWCP properly denied her request for a prerecoupment hearing as untimely.
On appeal, appellant contends that she was entitled to 30 days from October 4, 2014, in
which to respond. The postmark date of OWCP’s September 25, 2014 letter regarding its
preliminary overpayment determination was October 4, 2014. Appellant further contends that
OWCP delayed in mailing the letter which she did not receive it until October 6, 2014.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on November 6, 2001 appellant, then a 37-year-old rural carrier
associate, sustained a lumbar sprain/strain while reaching for a package at work. On
February 25, 2003 appellant underwent authorized lumbar surgery to treat her herniated nucleus
pulposus at L4-5.
Appellant returned to part-time modified duty four hours a day, six days a week on
August 19, 2003 and stopped work again on August 20, 2003. On August 26, 2003 she
underwent a lumbar myelogram.
On October 16, 2003 appellant returned to part-time modified duty for four hours a day,
six days a week. She stopped work again on March 19, 2011 because the employing
establishment could no longer accommodate her medical restrictions under the National
Reassessment Program. OWCP paid total disability compensation. On December 13, 2013
appellant returned to a modified rural carrier position, four hours a day, six days a week.
On February 21, 2014 appellant filed claims for compensation (Form CA-7) for leavewithout-pay (LWOP) compensation from January 11 to February 7, 2014. Time analysis forms
(Form CA-7a) dated February 21, 2014 indicated that she used 8 hours of LWOP on January 11
and 13, 2014 due to the flu based on a doctor’s note, 12 hours of LWOP from January 22 to 24,
2014, and 16 hours of LWOP from January 25 to 29, 2014 per her physician regarding her back
condition. Appellant worked at least four hours each day from January 14 to 18, 2014 and on
January 21, 2014 she was off for a federal holiday. The employing establishment contended that
she was not entitled to LWOP compensation for temporary total disability during the claimed
period because she did not submit any supportive medicals.
In a January 22, 2014 duty status report (Form CA-17), Dr. Anthony M. Hicks, an
attending Board-certified internist, placed appellant off work until her follow-up evaluation on
January 28, 2014. In a referral form dated January 29, 2014, he ordered pain management and
acute physical medicine modalities for her diagnosed conditions which included
fusion/derangement of the spine, neuropathy of the lower extremity, muscle spasm disorders and
fascia, lumbar/lumbosacral dysfunction, lumbar pain with radiculopathy, lumbar sprain/strain,
sprain/strain of the sacroiliac region, sacroiliac dysfunction, myofascial pain, numbness, burning,
hyper/hypo paresthesia, neuropathic pain (radiculitis and nerve root neuritis), sacroilitis inflamed
joint tissue, and reactive depression. In a duty status report and treatment note dated January 29,
2014, Dr. Hicks listed findings on examination and reviewed appellant’s medical records. He
advised that she had been unable to work due to severe physical dysfunction and lack of pain
control by medications. Dr. Hicks released appellant to return to modified work with
restrictions, eight hours a day on January 29, 2014. He determined that she had not reached
maximum medical improvement. Dr. Hicks advised that her complaints were likely related to
her work-related physical activities. On February 13, 2014 he reported that appellant had
moderate pain. Dr. Hicks diagnosed lumbar intervertebral disc without myelopathy, lumbar or
lumbosacral intervertebral disc, and anxiety disorder in conditions.
In a January 29, 2014 report, Dr. J. Lowell Haro, an attending Board-certified
anesthesiologist, provided a history of the November 6, 2001 employment injury and appellant’s

2

medical treatment and findings on examination.
He assessed appellant as having
postlaminectomy syndrome of the lumbar region, displacement of a lumbar intervertebral disc
without myelopathy, obesity, chronic pain syndrome, and long-term drug use. By letter dated
January 29, 2014, Dr. Haro stated that appellant was under his care on that day. He requested
that she be excused from work.
Laboratory reports dated January 24 and 31, 2014 provided drug test results.
By letter dated March 4, 2014, OWCP advised appellant that her request for
compensation for the period January 11 to 24, 2014 was not payable as the employing
establishment had not certified any hours of wage loss for the claimed period. It further advised
her that the evidence submitted was insufficient to establish her claim for compensation for the
period January 25 to February 7, 2014. OWCP requested that appellant to submit rationalized
medical evidence in support of her disability claim.
In reports dated February 13 to August 27, 2014, Dr. Hicks addressed appellant’s lumbar
conditions and advised that she could work with restrictions. In a March 27, 2014 report, he
advised that appellant had been unable to work from January 25 through February 7, 2014 due to
an unstable lumbar medical condition (she recently experienced several episodes of complete
dysfunction and her lumbar spine necessitated strict bed rest), severe pain (she was minimally
able to physically function due to severe pain), therapeutic rest trial, and ongoing oral pain
medications that affected her capacity to mentally function with certitude and completion of
other invasive therapeutic option(s). Dr. Hicks stated that his long-term, short-term, and overall
goal(s) were for appellant to work with restriction(s). In light of the above, he removed her from
work to stabilize her multiple ongoing severe chronic complaints and improve her physical
function, and reduce her complaints. Dr. Hicks related that appellant’s removal from work had
helped her conditions stabilize and that she had been returned to productive work with
restrictions.
In reports dated February 28 to August 27, 2014, Dr. Haro addressed appellant’s back
conditions, long-term drug use, and ability to work full time at the employing establishment.
By preliminary determination dated September 25, 2014, OWCP advised appellant that
she received an overpayment of compensation in the amount of $18,436.11 because she was paid
compensation at an incorrect pay rate for the period October 16, 2003 through March 9, 2013. It
explained the calculation of the overpayment and found her not at fault in its creation as she was
not aware or could not have been reasonably expected to know that it had incorrectly paid
compensation. OWCP afforded appellant 30 days to submit financial information and to request
either a telephone conference, decision on the written evidence, or a prerecoupment hearing.
In an overpayment action request form dated October 22, 2014, postmarked October 28,
2014, and received on October 30, 2014 by OWCP, appellant disagreed with the amount of the
overpayment, and requested waiver of recovery of the overpayment and a prerecoupment hearing
with an OWCP hearing representative. She submitted an overpayment recovery questionnaire
and additional financial documents. Appellant provided arguments in a narrative statement dated
October 22, 2014.

3

In an October 31, 2014 decision, OWCP denied appellant’s claim for compensation from
January 25 to 29, 2014, finding that the medical evidence did not establish that she was totally
disabled during the claimed period due to her accepted November 6, 2001 employment injury.
By decision dated November 24, 2014, OWCP’s Branch of Hearings and Review denied
appellant’s request for a prerecoupment hearing as untimely.
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.2 This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn (except when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties or a reduction-in-force), or when the
physical requirements of such an assignment are altered so that they exceed his or her established
physical limitations.3
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that she can perform the limited-duty position, the employee has the burden to
establish by the weight of the reliable, probative, and substantial evidence a recurrence of total
disability and to show that he or she cannot perform such limited-duty work. As part of this
burden, the employee must show a change in the nature and extent of the injury-related condition
or a change in the nature and extent of the limited-duty job requirements.4
To show a change in the degree of the work-related injury or condition, the claimant must
submit rationalized medical evidence documenting such change and explaining how and why the
accepted injury or condition disabled the claimant for work on and after the date of the alleged
recurrence of disability.5
ANALYSIS -- ISSUE 1
OWCP accepted that on November 6, 2001 appellant sustained a lumbosacral
sprain/strain while in the performance of duty and underwent authorized back surgery on
November 26, 2002. Thereafter, appellant worked intermittently and underwent additional
lumbar surgeries. On December 13, 2013 appellant returned to a modified rural carrier position,
four hours a day, six days a week. She claimed a recurrence of disability from January 25 to 29,
2

20 C.F.R. § 10.5(x).

3

Id.

4

Albert C. Brown, 52 ECAB 152, 154-55 (2000); Barry C. Petterson, 52 ECAB 120 (2000); Terry R. Hedman,
38 ECAB 222, 227 (1986).
5

James H. Botts, 50 ECAB 265 (1999).

4

2014 due to her accepted injury. Appellant does not allege that this disability was a result of a
change in the nature and extent of her limited-duty job requirements. Therefore, she must show
a change in the nature and extent of her injury-related condition.
The Board finds that appellant has not submitted sufficient medical opinion evidence to
support her claimed period of disability. Dr. Hicks’ reports do not contain a rationalized opinion
explaining how she had become disabled from January 25 to 29, 2014 due to a worsening of her
accepted work-related condition. He opined in his March 27, 2014 report that appellant was
unable to work from January 25 through February 7, 2014. Dr. Hicks diagnosed an unstable
lumbar medical condition and noted that she recently experienced several episodes of complete
dysfunction and her lumbar spine necessitated strict bed rest. He also identified severe pain
because she was barely able to function. Dr. Hicks prescribed therapeutic rest trial. He
determined that ongoing oral pain medications affected her capacity to mentally function.
Dr. Hicks identified various conditions, but did not explain how they were caused by the
accepted November 6, 2001 employment injury.
Similarly, in his January 22, 2014 Form CA-17 report, Dr. Hicks offered no medical
rationale explaining why appellant’s disability for work through January 28, 2014 was causally
related to the work injury. The Board has held that a medical opinion not fortified by medical
rationale is of diminished probative value.6
In his duty status report and treatment note dated January 29, 2014, Dr. Hicks released
appellant to return to modified work with restrictions, and stated that she had been unable to
work due to severe physical dysfunction and lack of pain control by medications. He explained
that appellant’s complaints were “likely” related to her work required physical activities. The
Board finds, however, that his opinion concerning causal relation is speculative and is, therefore,
of diminished probative value.7 Dr. Hicks’ remaining reports addressed appellant’s lumbar
conditions and work capacity, but did not offer a medical opinion on whether her diagnosed
conditions and any resultant disability were caused by the accepted work injury. The Board has
held that medical evidence offering no opinion regarding the cause of an employee’s condition is
of limited probative value on the issue of causal relationship.8 The Board finds that Dr. Hicks’
submissions are insufficient.
Dr. Haro’s January 29, 2014 report and letter found lumbar postlaminectomy syndrome,
displacement of a lumbar disc, obesity, chronic pain syndrome, and long-term drug use. He
6

F.T., Docket No. 09-919 (issued December 7, 2009); Elizabeth H. Kramm, 57 ECAB 117, 124 (2005);
Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB 332 (2001) (medical reports without
containing rationale on causal relationship are entitled to little probative value).
7

Rickey S. Storms, 52 ECAB 349, 352 (2001) (the opinion of a physician supporting causal relationship need not
be one of absolute medical certainty but must not be speculative or equivocal. The opinion should be expressed in
terms of a reasonable degree of medical certainty); see also D.D., 57 ECAB 734, 739 (2006). See Samuel Senkow,
50 ECAB 370 (1999) (finding that, because a physician’s opinion of Legionnaires disease was not definite and was
unsupported by medical rationale, it was insufficient to establish causal relationship).
8

A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004); Willie M. Miller, 53 ECAB 697 (2002);
Michael E. Smith, 50 ECAB 313 (1999).

5

requested that she be excused from work that same day, but offered no opinion stating that the
conditions or disability were caused by the employment-related injury.9 Dr. Haro’s remaining
reports do not provide an opinion addressing a causal relationship between her conditions and
disability for work during the claimed period.10
The January 24 and 31, 2014 laboratory reports failed to establish any causal relationship
between appellant’s disability during the claimed period and her accepted employment injury.11
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
OWCP regulations on the recovery of overpayments provide that, before collecting the
overpayment, it must provide the claimant with written notice of the fact and amount of the
overpayment, the finding of fault, the right to submit evidence challenging the fact, amount or
finding of fault and the right to request waiver of the overpayment.12 The regulations further
provide that a claimant may request a prerecoupment hearing with respect to an overpayment.13
Failure to request the prerecoupment hearing within 30 days shall constitute a waiver of the right
to a hearing.14 The only right to a review of a final overpayment decision is to the Board.15 The
hearing provisions of 5 U.S.C. § 8124(b) do not apply to a final overpayment decision.16
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for a prerecoupment
hearing as untimely. OWCP notified appellant of its preliminary determination that she received
an overpayment of compensation on September 25, 2014. It informed her that she could request
a telephone conference, a prerecoupment hearing or a final decision based on the written
evidence within 30 days of the date of the letter. OWCP’s implementing regulations are specific
as to the 30-day time limitation in which to request a prerecoupment hearing. The 30-day time

9

Id.

10

Id.

11

Id.

12

20 C.F.R. § 10.431; see also J.J., Docket No. 13-1905 (issued April 8, 2014); A.G., 58 ECAB 625 (2007).

13

Id. at § 10.432.

14

Id., J.J., supra note 12; L.C., 59 ECAB 569 (2008).

15

Id. at § 10.440(b).

16

Id.; J.J., supra note 12.

6

period is determined by the request’s postmark or other reliable date of marking.17 The
regulation does not measure timeliness based on the date of receipt, but instead on the
postmark.18 Appellant’s request for a prerecoupment hearing was postmarked October 28, 2014
more than 30 days after OWCP’s notification of overpayment dated September 25, 2014. As
provided in OWCP regulations, her hearing request was therefore untimely and she waived her
right to a prerecoupment hearing.19
On appeal, appellant contended that she should have been given 30 days from October 4,
2014, the postmark date of the OWCP’s September 25, 2014 letter regarding its preliminary
overpayment determination. She contended that OWCP delayed in mailing the letter which she
did not receive until October 6, 2014. Appellant has not submitted any evidence to substantiate
her allegation of a delay by OWCP. Moreover, OWCP regulations are clear that the postmark
date is used to determine the timeliness of a request for a prerecoupment hearing. As appellant’s
request was postmarked October 28, 2014, more than 30 days after OWCP issued its
September 25, 2014 preliminary overpayment determination, it was untimely filed.
CONCLUSION
The Board finds that appellant has failed to establish a recurrence of disability from
January 25 to 29, 2014 causally related to her November 6, 2001 employment injury. The Board
further finds that OWCP properly denied appellant’s request for a prerecoupment hearing as
untimely.

17

20 C.F.R. § 10.616(a). OWCP has administratively decided that the test used in 20 C.F.R. § 10.616(a) for
determining the timeliness of hearing requests should apply to requests for prerecoupment hearings. 20 C.F.R.
§ 10.439. Accordingly, timeliness is determined by the postmark of the envelope, if available.
18

Id. See also S.E., Docket No. 11-1632 (issued April 12, 2012); T.W., Docket No. 11-732 (issued
November 29, 2011).
19

J.J., supra note 12.

7

ORDER
IT IS HEREBY ORDERED THAT the November 24 and October 31, 2014 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: May 27, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

